Citation Nr: 0912710	
Decision Date: 04/06/09    Archive Date: 04/15/09	

DOCKET NO.  07-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for non-insulin dependent 
(Type II) diabetes mellitus, secondary to service-connected 
renal insufficiency with hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from September 1986 
through April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Because of the complexity of the medical 
issue presented in this appeal, in November 2008, the Board 
referred the appeal for a specialized VHA medical review with 
opinion.  That opinion was received in February 2009, and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A VA staff endocrinologist has reviewed the file and 
found that a direct causal connection between the Veteran's 
service-connected chronic renal insufficiency with 
hypertension and his later onset of diabetes cannot be 
excluded.


CONCLUSION OF LAW

Type II diabetes is secondary to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability which is proximately due to or the result of other 
service-connected disease or injury shall also be service 
connected.  This is referred to as secondary service 
connection.  38 U.S.C.A. § 3.310(a).

Analysis:  Pursuant to his claim, in March 2004, the Veteran 
was granted service connection for renal insufficiency with 
hypertension as directly attributable to service.  Although a 
30 percent evaluation was initially assigned effective from 
the date of claim, the RO issued a rating decision in July 
2004 which found clear and unmistakable error in the initial 
rating decision, and granted the Veteran an increased 
evaluation to 60 percent for renal insufficiency with 
hypertension, retroactive to his initial date of claim.

In February 2006, the Veteran filed a claim for service 
connection for diabetes secondary to his service-connected 
hypertension with renal insufficiency.  He was provided VCAA 
notice of the evidence necessary to substantiate his claim, 
but the Veteran did not submit any competent clinical 
evidence or opinion directly supporting his claim.  He did 
submit his own lay statements arguing a causal connection.

Although there was no competent medical evidence or opinion 
supporting the claim, the medical question presented 
satisfied the requirements for requesting a specialized 
medical opinion, and in November 2008, the Board forwarded 
the Veteran's claims folder for review and the production of 
a clinical opinion by a VA endocrinologist.  

In February 2009, a VA endocrinologist wrote that impaired 
insulin sensitivity occurs in most end-stage renal failure 
patients with uremia.  Additionally, patients with only mild 
to moderate reductions in renal function have impaired tissue 
sensitivity to insulin which leads to type II or non-insulin 
dependent diabetes.  The doctor cited medical authority to 
document these clinical conclusions.  He wrote that although 
the Veteran did have a family history of diabetes which 
certainly increased his chances to develop diabetes, a direct 
causal connection to the Veteran's service-connected chronic 
renal insufficiency could not be excluded, and at the very 
least it had certainly aggravated his diabetes beyond 
ordinary progression.  The Board reads this opinion as fully 
supporting the Veteran's claim that his later development of 
Type II diabetes mellitus has been directly caused by his 
service-connected renal insufficiency with hypertension.  


ORDER

Entitlement to service connection for non-Insulin dependent 
(type II) diabetes mellitus is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


